DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendment filed 12/15/2021 has been entered. Claims 1-15 remain pending in the application. Claims 1 and 10 are amended. Claims 16-20 are canceled.
Claims 1-15 are examined on the merits.
Response to Arguments


Applicant's arguments filed 12/15/2021 with respect to the rejections 1-15, now Claims 1 and 10 are amended, under 35 USC 103 have been fully considered but they are not persuasive. 
In response to applicant's argument, see pages 5-7 with , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Leiboff teaches a rod (figure 2, rod 10) including first and second anchoring portions (figure 2, cross pieces 12 and 14 respectively), while Wang teaches the first and second anchoring portions (figure 1, left supporting plate 2 and right supporting plate 3 respectively) are detachably support the rod by mating to first and second connection portions (figure 1, limit grooves 4 and 5 respectively). Although Wang suggests extra features of socket 21 (figure 3) and plug 31 (figure 3) that configures the first and second anchors to be attached each other in deployed 
Furthermore, although, Wang teaches an extra securing means of socket and plug in the first and second plates 2 and 3, and the socket and plugs are securely attachable each other in the deployed configuration, with the broadest reasonable interpretation, Wang would still capable of performing the new limitation. The socket and plug act as independent securing mean from the mating between the rod and the plates, and the plates 2 and 3 are also independent elements, each individual plate can be detachably securable to the rod independently of the other. For instance, each individual plates can be independently secured to the rod, regardless the plates are have the securing means.
At least for these reasons, the previous rejection has maintained, and this is final office action.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff (US 6716209 B2) in view of Wang et al (CN 209091815 U, hereinafter 'Wang').
Regarding claim 1, Leiboff discloses a stomal device (figures 1-3, rod 10) comprising:
A rod (figure 2, rod 10) configured to be positioned in a loop of a body vessel (see figure 2, col 1 lines 41-43, after the abdomen is incised and a loop of bowel is exteriorized, the rod 10 is inserted throughout the mesentery 15 of the bowl 16), the rod including first and second end portions (figure 2, each side ends of rod 10 where is connected to cross pieces 12 and 14); and
First and second anchoring portions (figure 1, cross-pieces 12 and 14), the first and second anchoring portions transversely extending from the rod (see figure 1, cross-pieces 12 and 14 are extending longitudinally from rod 10).
Leiboff does not disclose the first and second anchoring portions are configured to detachably support the rod, each of the first and second anchoring portions being detachably securable to the rod independently of the other one of the first and second anchoring portions, the first and second anchoring portions including third and fourth connecting portions configured to detachably mate with the first and second connecting portions of the first and second end portions of the rod.
In the same field of endeavor, Wang teaches a supporting device for ostomy comprising first and second anchoring portions (figure 1, left and right supporting plates 2, 3) configured to detachably support the rod (figure 1, supporting rod 1), each of the first and second anchoring portions being detachably securable to the rod independently of the other one of the first and second anchoring portions (referring figure 2, the left and right supporting plates 2 and 3 are independent element, therefore, each supporting plate can be detachably securable to the rod independently) the first and second anchoring portions including third and fourth connecting portions (figure 1, symmetrical limit grooves 5) configured to detachably mate with the first and second connecting portions (figure 1, each side ends of support rod 1) of the first and second end portions of the rod (see figure 1, support rod is 
Wang configures the device comprises left and right supporting plates that are detachably coupled to the support rod in order to place stoma pass through supporting rod then securing each sides of the support rod by closing with supporting plate to prevent stoma from displacement and which protect the wound by distributing the pressure of the supporting rod to the supporting plates (pg2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leiboff to incorporate the teachings of Wang and provide first and second anchoring portions configured to detachably support the rod to secure stoma from displacement and distribute the pressure of the supporting rod through the supporting plates.
Regarding claim 2, the device of Leiboff, modified by Wang, teaches the device according to Claim 1.
Leiboff further teaches the first and second anchoring portions define respective longitudinal axes (see figure 3, cross-pieces 12 and 14 are extended in longitudinal axes)
Regarding claim 3, the device of Leiboff, modified by Wang, teaches the device according to Claim 1.
Leiboff does not disclose wherein at least one of the first or second anchoring portions include an arcuate profile.
Wang teaches at least one of the first or second anchoring portions include an arcuate profile (pg2 paragraph 4, the left supporting plate and the right supporting plate are semi-circular).
Wang provide semi-circular supporting plates in order to protect wound by uniformly distributing pressure from the supporting rod to the supporting plates and also fix the support rod to prevent free displacement of stoma (pg 2 paragraph 6). Therefore, it would have been obvious to one of 
Regarding claim 5, the device of Leiboff, modified by Wang, teaches the device according to Claim 3.
Leiboff does not disclose the arcuate profile of the at least one of the first or second anchoring portions have a convexity. 
Wang teaches at least one of the first or second anchoring portions have a convexity (pg2 paragraph 4, the left supporting plate and the right supporting plate are semi-circular, and also see figure 1).
Wang provide semi-circular supporting plates in order to protect wound by uniformly distributing pressure from the supporting rod to the supporting plates and also fix the support rod to prevent free displacement of stoma (pg 2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Wang and provide first or second anchoring portions in an arcuate profile to fix the rod and distribute pressure from the rod to the anchoring portions.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, and further in view of Nolan et al (US 3779247 A, hereinafter 'Nolan').
Regarding claim 4, the device of Leiboff, modified by Wang, teaches the device according to Claim 3.
Both Leiboff and Wang does not teach wherein the arcuate profile of the at least one of the first or second anchoring portions has a concavity.

It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute concave mating members of Nolan for cross-pieces of Leiboff since this modification would have been a simple substitution of one known element (the concave mating members of Nolan) for another (cross pieces of Leiboff) to obtain predictable results (distribution of pressure).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, and further in view of Matysiak (US 5026361 A).
Regarding claim 6, the device of Leiboff, modified by Wang, teaches the device according to Claim 1.
Both Leiboff and Wang are silent as to at least one of the first or second anchoring portions includes a padding portion.
Matysiak teaches a fitting device for lateral colostomy comprising at least one of the first or second anchoring portions (figure 1, half-rings 1 or 2) includes a padding portion (figure 3a, protective half-rings 9 and half-shoulders 11).
Matysiak provides protective half-rings and half-shoulders in order to assure a better fixation of the assembly (col 2 lines 40-44 and col 3 lines 31-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Matysiak and provide a padding portion to ensure better fixation of the assembly.
Regarding claim 7, the device of Leiboff, modified by Wang and Matysiak, teaches the device according to Claim 6.
Both Leiboff and Wang are silent as to the padding portion is formed of a foam.

Matysiak provides a micro-porous shoulder in order to reinforce the adherence of the assembly to the skin (col 1 lines 46-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Matysiak and provide the padding portion is formed of a foam to reinforce adherence of the device to the skin.
Regarding claim 8, the device of Leiboff, modified by Wang and Matysiak, teaches the device according to Claim 6.
Both Leiboff and Wang are silent as to the padding portion includes an adhesive layer.
Matysiak further teaches the padding portion includes an adhesive layer (col 1 lines 45-46, a shoulder made of micro-porous adhesive).
Matysiak provides a micro-porous adhesive shoulder in order to reinforce the adherence of the assembly to the skin (col 1 lines 46-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Matysiak and provide the padding portion includes adhesive to reinforce adherence of the device to the skin.
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, and further in view of McLaughlin et al (US 20170354511 A1, hereinafter 'McLaughlin').
 	Regarding claim 9, the device of Leiboff, modified by Wang, teaches the device according to Claim 1.
	Both Leiboff and Wang are silent as to the first and second connecting portions of the rod and the third and fourth connection portions of the first and second anchoring portions include dove-tail configuration.

	It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute dove-tail configuration of Mclaughlin for connection between support rod 1 and supporting plate 3 of Wang since this modification would have been a simple substitution of one known element (dove-tail configuration of Mclaughlin) for another (connection of Wang) to obtain predictable results (allowing components slidingly engage each other).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, in view of Nolan and further in view of Ray (US 6042582 A).
Regarding claim 10, Leiboff discloses a surgical kit comprising: 
A rod (figure 2, rod 10) configured to be positioned in a loop of a body vessel to support at least the loop of the body vessel on an abdominal wall (see figure 2, col 1 lines 41-43, after the abdomen is incised and a loop of bowel is exteriorized, the rod 10 is inserted throughout the mesentery 15 of the bowl 16), the rod including first and second end portions (figure 2, each side ends of rod 10 where is connected to cross pieces 12 and 14);
A pair of first anchoring portion (figure 1, cross-pieces 12 and 14), the first anchoring portions transversely connectable with the respective first and second end portions of the rod (see figure 1, cross-pieces 12 and 14 are extending longitudinally from rod 10), the first anchoring portions each defining a longitudinal axis (see figure 3, cross-pieces 12 and 14 are extended in longitudinal axes).
Leiboff does not disclose a pair of first anchoring portions configured to detachably support the rod, each of the first and second anchoring portions being detachably securable to the rod independently of the other one of the first and second anchoring portions, the second anchoring 
a pair of third anchoring portions configured to detachably support the rod, the third anchoring portions extending transversely from the respective first and second ends of the rod, the third anchoring portions including an arcuate profile having convexity.
Wang teaches  a supporting device for ostomy comprising anchoring portions (figure 1, left and right supporting plates 2, 3) can be detachably support the rod (see figure 1, support rod is connected to support plates 2 and 3 by symetrical limit grooves 5. Further pg 2 paragraph 2, the supporting seat is provided with a limit mechanism matching with supporting rod), each of the first and second anchoring portions being detachably securable to the rod independently of the other one of the first and second anchoring portions (referring figure 2, the left and right supporting plates 2 and 3 are independent element, therefore, each supporting plate can be detachably securable to the rod independently).
Wang configures the device comprises left and right supporting plates that are detachably coupled to the support rod in order to place stoma pass through supporting rod then securing each sides of the support rod by closing with supporting plate to prevent stoma from displacement and which protect the wound by distributing the pressure of the supporting rod to the supporting plates (pg2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leiboff to incorporate the teachings of Wang and provide first and second anchoring portions configured to detachably support the rod to secure stoma from displacement and distribute the pressure of the supporting rod through the supporting plates.
Wang further teaches a pair of second and third anchoring portions (figure 1, left and right supporting plates 2, 3) configured to detachably support the rod, the second anchoring portions detachably connectable with the respective first and second end portions of the rod (see figure 1, 
Wang provide semi-circular supporting plates in order to protect wound by uniformly distributing pressure from the supporting rod to the supporting plates and also fix the support rod to prevent free displacement of stoma (pg 2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Wang and provide first or second anchoring portions in an arcuate profile to fix the rod and distribute pressure from the rod to the anchoring portions.
Wang is still silent as to the third anchoring portions including an arcuate profile having concavity.
In the same field of endeavor, Nolan teaches a loop colostomy bridge comprising anchoring portions (figure 2, mating members 22 and 24) have a concavity (see figure 2).
It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute concave mating members of Nolan for cross-pieces of Leiboff since this modification would have been a simple substitution of one known element (the concave mating members of Nolan) for another (cross pieces of Leiboff) to obtain predictable results (distribution of pressure).
Leiboff, Wang, and Nolan are silent as to a surgical kit comprises all of the first, second and third anchoring portions above.
Ray teaches a surgical kit (a kit as shown in figure 1) pertinent to problem posed by Applicant of providing different shapes of parts comprises a different sizes of vertebral spacers 14 (for example 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical kit of Leiboff to incorporate the teachings of Wang, Nolan, and Ray and provide a surgical kit comprises different shapes of anchoring portions including a longitudinal axis, concavity, and convexity. Doing so would provide a surgical kit that can be used for different size of surgical site as taught by Ray.
Regarding claims 11, the device of Leiboff, modified by Wang, Nolan, and Ray, teaches the surgical kit according to claim 10.
Leiboff discloses the first anchoring portions (figure 1, cross-pieces 12 and 14) include mate with the respective first and second end portions of the rod (figure 2, each side ends of rod 10 where is connected to cross pieces 12 and 14).
Leiboff does not disclose connecting portions configured to detachably mate with the first and second end portions of the rod
Wang teaches connecting portions (figure 1, symmetrical limit grooves 5) configured to detachably mate with the first and second end portions of the rod (see figure 1, support rod is connected to support plates 2 and 3 by symmetrical limit grooves 5. Further pg 2 paragraph 2, the supporting seat is provided with a limit mechanism matching with supporting rod).
Wang configures the device comprises left and right supporting plates that are detachably coupled to the support rod in order to place stoma pass through supporting rod then securing each sides of the support rod by closing with supporting plate to prevent stoma from displacement and which protect the wound by distributing the pressure of the supporting rod to the supporting plates (pg2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leiboff to incorporate the 
Regarding claim 12, the device of Leiboff, modified by Wang, Nolan, and Ray, teaches the surgical kit according to claim 10.
Leiboff does not disclose wherein the second or third anchoring portions include connecting portions configured to detachably mate with the respective first and second end portions of the rod.
Wang teaches the second (figure 1 support plates 2 and 3) or third anchoring portions include connecting portions (figure 1, symmetrical limit grooves 5) configured to detachably mate with the respective first and second end portions of the rods (see figure 1, side ends of supporting road 1 mate with its respective symmetrical limit grooves 5).
Wang configures the device comprises left and right supporting plates that are detachably coupled to the support rod in order to place stoma pass through supporting rod then securing each sides of the support rod by closing with supporting plate to prevent stoma from displacement and which protect the wound by distributing the pressure of the supporting rod to the supporting plates (pg2 paragraph 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leiboff to incorporate the teachings of Wang and provide first and second anchoring portions configured to detachably support the rod to secure stoma from displacement and distribute the pressure of the supporting rod through the supporting plates.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiboff in view of Wang, in view of Nolan, in view of Ray and further in view of Matysiak.
Regarding claim 13, the device of Leiboff, modified by Wang, Nolan, and Ray, teaches the surgical kit according to claim 10.

Matysiak teaches a fitting device for lateral colostomy comprising the first anchoring portions (figure 1, two half rings 1 and 2) includes padding portions at opposing ends thereof (figure 3a, protective half-rings 9 and half-shoulders 11).
Matysiak provides protective half-rings and half-shoulders in order to assure a better fixation of the assembly (col 2 lines 40-44 and col 3 lines 31-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Matysiak and provide a padding portion to ensure better fixation of the assembly.
Regarding claim 14, the device of Leiboff, modified by Wang, Nolan, Ray and Matysiak, teaches the surgical kit according to claim 13.
	Leiboff does not disclose the padding portions are formed of a foam.
Matysiak teaches the padding portion are formed of a foam (col 1 lines 45-46, a shoulder made of micro-porous adhesive).
Matysiak provides a micro-porous shoulder in order to reinforce the adherence of the assembly to the skin (col 1 lines 46-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Matysiak and provide the padding portion is formed of a foam to reinforce adherence of the device to the skin.
Regarding claim 15, the device of Leiboff, modified by Wang, Nolan, Ray and Matysiak, teaches the surgical kit according to claim 13.
Leiboff does not disclose the padding portions includes an adhesive layer.

Matysiak provides a micro-porous adhesive shoulder in order to reinforce the adherence of the assembly to the skin (col 1 lines 46-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second anchoring portions of Leiboff to incorporate the teachings of Matysiak and provide the padding portion includes adhesive to reinforce adherence of the device to the skin.
Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peng (CN 208942528 U), teaches ostomy support device comprises detachable support arm.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/NICHOLAS J. WEISS/               Supervisory Patent Examiner, Art Unit 3781